EXHIBIT 29
From:               Taylor Jr, Carl Edward
To:                 Grunewald, Kimberly; Carlson, Jeffery H. (KC) (FBI)
Subject:            Fwd: Concerning Feng Tao
Date:               Thursday, May 30, 2019 9:03:24 PM


Nothing new

Carl Taylor
Director
Global Operations & Security



Begin forwarded message:

                                     Redacted   Redacted Redacted
       From: Redacted [C.E.L.] <c e  l  @gmail.com>
       Date: May 30, 2019 at 7:38:14 PM CDT
       To: "Taylor Jr, Carl Edward" < Redacted >
       Subject: Re: Concerning Feng Tao


       Dear Carl,

       Below is a brief English introduction of the Changjiang Scholars program.

       https://en.wikipedia.org/wiki/Changjiang_Scholars_Program

       Prof. Feng Tao is taking the Changjiang Distinguished Professor position in Fuzhou
       University. It requires him to work at least 9 month per year for Fuzhou University.

       Hope it helps.
                                                                          Redacted   Redacted Redacted
       On Thu, May 30, 2019 at 5:18 PM Redacted [C.E.L.] <c                          e      l            @gmail.com> wrote:
           Dear Carl,

           My reply is below.

           1. Are you aware if any KU colleagues are aware of Prof. Tao’s employment at Fuzhou University?

           Reply: I don’t know whether there are colleagues award of Prof. Tao’s employment at Fuzhou University. I
           suppose no. He should have kept it as a secret from the KU side.
           The members in his group should know about it, since he tried to encourage his group members to join
           Fuzhou University.
           The colleagues in his neighbour office might be aware of his long-term absence from KU (May 2018-July
           2018 and December 2018-March 2019).

           2. Are you aware of who provided this opportunity of employment to Prof. Tao? Was it a person who
           visited KU or someone he knows in China? If so, do you know when?

           Reply: Changjiang Professorship is a prestigious title issued by Chinese government. The recipient will have
           a large amount of setup funding (Fuzhou University provides 30 million RMB to Prof. Tao as setup funding,
           evidenced by his contract I sent you before) and remarkable annual salary (more than 1 million RMB, I do
not know the exact value). I suppose it is Prof. Tao’s own willingness to apply for the title and take the
position.

 http://bbs.netbig.com/thread-2689327-1-1.html This link shows he applied Changjiang Professorship
from Xiamen University in 2016 (The information related to him is shown below). It seems failed. Then he
moved to Fuzhou University for the application again in 2017.


  院系             姓名       职务       毕业院校             学科          原单位                       人才类型/突出成果
  化学学院           陶丰       教授       普林斯顿大学           化学          美国堪萨斯大学副教授                暂无




http://wanglab.fzu.edu.cn/html/NEWS/2017/06/19/09c85b5c-7061-4801-94c4-d4926ca9f5b6.html This
link shows he visited Prof. Redacted group in June 2017. Redacted is the Dean of college of
chemistry, Fuzhou University. I do not know whether they know each other or not before the visit. I do not
whether it was Prof. Redacted suggested Prof. Tao to apply from Fuzhou University.

The fact is that, Prof. Tao applied Changjiang Professorship from Fuzhou University. His application
succeed and he took the position, evidenced by the several links I sent you before.



3. Are you aware of any other institutions or universities that Prof Tao has employment relationships
with?

Reply: http://www2017.tyut.edu.cn/info/1028/4846.htm This link shows he also takes a guest professor
position in Taiyuan University of Technology, China.



4. Do you have any examples of KU or sponsored research, information or technology that Prof Tao shared
with individuals at Fuzhou University? If so, do you know who?

Reply: I do not know whether he shared information/technology with individuals at Fuzhou University or
not. Here are some proposals he submitted to Chinese government for funding applications. 1.
Establishing ambient pressure X-ray photoelectron spectroscopy for laboratory use. 2. Developing
bimetallic catalysts for ethane aromatization. 3. Controlled synthesis of single atom catalysts for low
temperature methane activation. I attached these proposals for your reference. There may be
similarities/overlap with the funded researches in KU.

Hope it helps.
All the best
